Citation Nr: 1120403	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  05-35 316	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant had active duty from February 1983 to March 1990.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a March 2004 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.	The appellant in this case served on active duty from February 1983 to March 1990.

2.	There is no current controversy before the Board.  Service connection for right disorder was established by a December 2009 Board decision.

3.	On April 27, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested as the matter had been resolved.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

It is noted that there is no current controversy before the Board.  The Board remanded the issue of service connection for left knee strain in December 2009.  Service connection for left knee disability, left knee patello-femoral syndrome, was established by an October 2010 rating decision, effective from July 29, 2003.  Separately, the RO certified the issue as service connection for a right knee disorder although the Board granted service connection for right knee disorder.  The RO issued a Supplemental Statement of the Case (SSOC) in October 2010 addressing service connection for the right knee.  However, the body of the SSOC actually addressed a rating issue that was not on appeal.

Regardless, on April 27, 2011, the appellant's representative withdrew the appeal, stating that "the appeal has been resolved."

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.






		
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


